Citation Nr: 1410980	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  10-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left sciatic nerve disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who had active military service from November 1996 to April 1999.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In March 2011 a hearing was held before a Decision Review Officer (DRO) at the RO.  In January 2012, a videoconference Board hearing was held before a Veterans Law Judge who is no longer employed by the Board; a transcript of the hearing is in the claims file.  An October 2012 Board decision denied the Veteran service connection for a left sciatic nerve disorder (among other issues).  He appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Order, the Court granted a Joint Motion For Partial Remand of the parties (VA Secretary and the Veteran), vacated that portion of the Board's October 2012 decision that denied service connection for left sciatic nerve disorder (without disturbing the Board's denial of other issues in that decision), and remanded the case to the Board for readjudication consistent with the Joint Motion. The case has been reassigned to the undersigned

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2012, the Veteran was afforded a videoconference hearing before a Veterans Law Judge who is no longer with the Board.  The Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  In February 2014, the Veteran was offered an opportunity for another Board hearing before a Veterans Law Judge who would decide his case; he responded that he wished to appear before a Veterans Law Judge at the Louisville RO.  Because Travel Board hearings are scheduled by the RO, the case must be remanded for that purpose.
Accordingly, the case is REMANDED for the following:

The RO should schedule the Veteran for a Travel Board hearing.  This matter should then be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

